Name: Commission Regulation (EC) No 2941/94 of 2 December 1994 repealing Regulations (EEC) No 1728/92 and (EEC) No 1997/92 laying down detailed rules for implementation of the specific arrangements for the supply of rice products and cereal products to the Canary Islands and establishing the forecast supply balances for the two sectors concerned
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  regions of EU Member States
 Date Published: nan

 3. 12. 94 Official Journal of the European Communities No L 310/17 COMMISSION REGULATION (EC) No 2941/94 of 2 December 1994 repealing Regulations (EEC) No 1728/92 and (EEC) No 1997/92 laying down detailed rules for implementation of the specific arrangements for the supply of rice products and cereal products to the Canary Islands and establishing the forecast supply balances for the two sectors concerned down by Commission Regulation (EEC) No 1 695/92 (*), as last amended by Regulation (EEC) No 2596/93 ( ®), and apply in the various market sectors from 1 December 1994 ; Whereas, therefore, Commission Regulation (EEC) No 1728/92 Q, as last amended by Regulation (EC) No 2427/94 (8), in the cereals sector and Commission Regula ­ tion (EEC) No 1997/92 (9), as last amended by Regulation (EC) No 1 683/94 (10), in the rice sector should be repealed from the same date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (3) thereof, Whereas Annexes VI and VII to Commission Regulation (EC) No 2883/94 of 28 November 1994 establishing the forecast supply balance for the Canary Islands for the agricultural products eligible for the special arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601 /92 (3) fixes for the period 1 July 1994 to 30 June 1995 the quantities of cereal products and rice products which may benefit from the supply arrange ­ ments, by means of either an exemption from the import levy or the granting of aid for products from the rest of the Community ; Whereas new common detailed rules for implementation of the specific supply arrangements for the Canary Islands are laid down by Commission Regulation (EC) No 2790/94 (4), as amended by Regulation (EC) No 2883/94, in particular, for the issue and period of validity of licences and certificates, the payment of aid and the monitoring and control of commercial operations ; whereas those provisions replace the detailed rules laid HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 1728/92 and (EEC) No 1997/92 are hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 179, 1 . 7. 1992, p. 1 . 0 OJ No L 238, 23. 9 . 1993, p. 24. 0 OJ No L 179, 1 . 7. 1992, p. 104. (8) OJ No L 259, 7. 10 . 1994, p. 6. 0 OJ No L 199, 18 . 7. 1992, p. 20. (10) OJ No L 178, 12. 7. 1994, p. 53 . O OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 304, 29. 11 . 1994, p. 18 . (4) OJ No L 296, 17. 11 . 1994, p. 23.